Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202) 479-3011
                                December 14, 2015

                                                              FILED IN COURT OF APPEALS
Clerk                                                          12th Court of Appeals District
Court of Appeals of Texas, Twelfth District
1517 W. Front Street                                                     DEC 18
Suite 354
Tyler, TX 75702                                                        TYLERTEXA
                                                                    PAM ESTES, CLERK

        Re:   Nicky Charune Agnew
              v. Texas
              No. 15-71
              (Your No. 12-13-00181-CR)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.




                                           Sincerely,


                                                           4^~6tt\
                                           Scott S. Harris, Clerk